COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00011-CV


IN THE INTEREST OF LETICIA
MANZANO


                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On January 24, 2012, February 13, 2012, and February 21, 2012, we

notified appellant, in accordance with rule of appellate procedure 42.3(c), that we

would dismiss this appeal unless the $175 filing fee was paid. See Tex. R. App.

P. 42.3(c). In our notice of February 21, 2012, we returned a check to her that

was erroneously made out to Tarrant County District Court, and we gave

appellant an additional ten days to pay the $175 filing fee. Appellant has not paid

the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 15, 2012




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2